DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions and Status of Claims
Receipt of Arguments/Remarks filed on 08/01/2022 is acknowledged. Applicant's group and species election with traverse is acknowledged.  
Applicant elected Group II, without traverse, encompassing Claims 12-19, drawn to a system comprising a first composition comprising a multi-arm polymer and a second composition comprising a multifunctional compound.
Applicant elected an eight-arm PEG for the one multi-arm polymer, wherein a first portion of the polymer arms have a reactive succinimide ester end group and a second portion of the polymer arms have an iodinated end group based on the branched compound of Fig. 6B. Applicant also elects trilysine as the multifunctional compound. Because Applicant did not indicate traversal of the election of species, it will be treated as one without traverse.
Claims 1-11 and 20 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter. Claims Accordingly, Claims 12-19 correspond to the elected subject matter and are herein acted on the merits.
Priority
This application, 16999871, filed 08/21/2020 Claims Priority from Provisional Application 62892798, filed 08/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  The claim recites “wherein a first portion…comprise” and “wherein a second portion…comprise”, which are grammatically incorrect.  “Comprise” should be changed to “comprises” in these instance. Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 is directed to a system comprising (a) a first composition comprising a multi-arm polymer comprising a plurality of polymer arms, wherein a first portion of the polymer arms comprise a reactive end group and wherein a second portion of the polymer arms comprise a branched end group that comprise a plurality of covalently attached diagnostic and/or therapeutic groups and (b) a second composition comprising a multifunctional compound that comprises reactive functional groups that are reactive with the reactive end group. The recitation of “a multi-arm polymer” appears to indicate that the composition would encompass all multi-arm polymers; also, the recitation of “diagnostic and/or therapeutic groups” appears to indicate that the composition would encompass all types of diagnostic and/or therapeutic groups; the claim encompasses all multifunctional compounds comprising reactive functional groups that are reactive with the reactive end group; Similarly, Claim 14 can be construed to encompass ALL electrophilic and nucleophilic groups. However, the specification provides insufficient written description to support the genuses encompassed by the claim. Note: MPEP 2163. The MPEP states that written description for a genus (for example, therapeutic group or multi-arm polymer) can be achieved by a representative number of species within a broad generic. It is unquestionable that the claim(s) are broad and generic with respect to all possible multi-arm polymers, diagnostic groups and therapeutic groups, and electrophilic and nucleophilic groups encompassed by the claims. In the instant case, the specification does not disclose any or a sufficient variety of species to reflect these variances in the genus. The specification does not provide sufficient descriptive support for the myriad multi-arm polymers, diagnostic groups and therapeutic groups, and multifunctional compounds comprising reactive functional groups that are reactive with the reactive end group embraced by the claims. For example, the only therapeutic groups disclosed are those containing iodine atoms in Figs. 2-8.  As such, therapeutic groups such as cisplatin, antibodies, etc. are not supported.  As another example, it appears that only amine and thiol groups are supported as nucleophilic groups [0026], [0052]. Accordingly, it seems that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision. See MPEP 2163.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12-19 are rejected for indefiniteness.  Claim 12 recites a system comprising (a) a first composition comprising a multi-arm polymer comprising a plurality of polymer arms, wherein a first portion of the polymer arms comprise a reactive end group and wherein a second portion of the polymer arms comprise a branched end group that comprise a plurality of covalently attached diagnostic and/or therapeutic groups.  It is unclear from the recitation where the first portion ends and the second portion begins.  This is especially confusing in Claim 13, when the portions of the arms are assigned to correspond to a specific percentage of the composition, and the person skilled in the art does not know where the portion boundaries are. As such, the metes and bounds of the claim is unclear and the claim is rejected.  All claims depending from Claim 12 are also rejected.

Claim Interpretation
Absent a clear definition of “system” in the specification, the Examiner gives the broadest reasonable interpretation to encompass any product comprising the compositions a and b as disclosed in Claim 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12, 14-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (Bioconjugate Chem. 2006, 17, 1043-1056), hereinafter Fu.
Fu teaches dendritic iodinated contrast agents with PEG-cores for computed tomography imaging (Abstract). Fu teaches the synthesis comprising reacting the PEG with lysine, passing through an intermediate that comprises PEG and trilysine with NH2 terminus (Scheme 2):

    PNG
    media_image1.png
    72
    399
    media_image1.png
    Greyscale

Fu teaches macromolecular dendritic polylysine with PEG core and containing iobitridol moieties as terminal decorating groups (Scheme 1).  

    PNG
    media_image2.png
    354
    363
    media_image2.png
    Greyscale

As such, Claims 12 and 14-17 anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
Applicant claims a system comprising (a) a first composition comprising a multi-arm polymer comprising a plurality of polymer arms, wherein a first portion of the polymer arms comprise a reactive end group and wherein a second portion of the polymer arms comprise a branched end group that comprise a plurality of covalently attached diagnostic and/or therapeutic groups and (b) a second composition comprising a multifunctional compound that comprises reactive functional groups that are reactive; wherein the reactive end group is selected from one of electrophilic groups and nucleophilic groups and wherein the reactive functional groups are selected from the other of the electrophilic groups and the nucleophilic groups; wherein the nucleophilic groups are amine groups; wherein the multifunctional compound is a polyamine; further comprising a delivery device comprising a first reservoir containing the first composition and a second reservoir containing the second composition.
Applicant claims the system, wherein the first portion of the polymer arms corresponds to between 60% and 99% of a total number of the polymer arms in the first composition and wherein the second portion of the polymer arms corresponds to between 40% and 1 % of the total number of the polymer arms in the first composition.

A. 	Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (EP2196193 A1), hereinafter Kennedy.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Kennedy teaches biocompatible crosslinked polymers, and methods for their preparation and use; the biocompatible crosslinked polymers are formed from water soluble precursors having electrophilic and nucleophilic functional groups capable of reacting and crosslinking in situ (Abstract). 
	Kennedy teaches a composition comprising a biocompatible small molecule crosslinker having at least two first functional groups and a molecular weight of 2000 or less with a synthetic biocompatible functional polymer having at least two second functional groups and having a molecular weight at least about 7 times more than the small molecule crosslinker, wherein each of the first functional groups are different than each of the second functional groups and the first and the second functional groups are chosen from the group consisting of electrophiles and nucleophiles [0018]. Kennedy also teaches that the hydrogel comprises active ingredients including antibiotics, etc. [0016].
Kennedy describes hydrogels obtained by mixing certain combinations of electrophiles and nucleophiles. The electrophiles were four armed 10,000 molecular weight PEG-succinimidyl glutarate (4a10k PEG-SG), four armed 20,000 molecular weight PEG-succinimidyl glutarate (4a20k PEG-SG), and 10,000 molecular weight, four armed carboxymethyl-hydroxybutyrate -N- hydroxysuccinimidyl CM-HBA-NHS PEG (4a10k CM-HBA-NHS). The nucleophile was trilysine (LLL) or 8 armed 20,000 molecular weight PEG amine (8a20k amine) (Examples 3, 21, [0233]-[0235]). The PEG-SG or other pegylated polymer groups would read on the elected PEG species; and trilysine reads on the elected amine multifunctional compound (b). 
	Kennedy describes different numbers of PEG arms inclusive of four-armed, two-armed and eight-armed PEG terminated with N-hydroxysuccinimidyl carbonates (Examples 16 and 20; Table 6). A person skilled in the art would choose the number of PEG arms depending on the desired properties of the hydrogel formulation.  For example, Kennedy has compared the gel times, swelling, degradation properties etc. of 4-,2-, and 8-armed PEG (Tables 6, 8-9). Regarding Claims 18 and 19, Kennedy teaches the in situ formation process and different delivery systems to house the composition [0148]-[0157]. Kennedy expressly teaches combining Solution 1 consisting of a 14.4% solution of 4 arm PEG succinimidyl glutarate, drawn up in a sterile 5 cc syringe, and Solution 2 consisting of a 1.2% solution of a dilysine drawn up in a separate 5 cc syringe (Example 9). These solutions were combined, when combined 1:1 on a volumetric basis, resulted in a 1:1 ratio of NHS ester to amine end group. The final % solids after combination was 7.5%. The two syringes were individually loaded in the two separate receptacles through a LUER-LOK type of linkage. On compressing the syringe plungers, a steady spray of the two liquid components was observed, and the formation of hydrogel coating was observed (Example 9).
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Kennedy does not expressly teach the first composition in the system comprising diagnostic and/or therapeutic groups attached to the polymer arms. However, Kennedy teaches that the biocompatible crosslinked polymer may contain visualization agents to improve their visibility during surgical procedures [0093]. The visualization agent may be present with either reactive precursor species, e.g., a crosslinker or functional polymer solution; visualization agents include fluorescent compounds, x-ray contrast agents such as iodinated compounds for visibility under x-ray imaging equipment, ultrasonic contrast agents, etc. [0093]-[0095].
Regarding Claim 13, Kennedy does not expressly teach the system wherein the first portion of the polymer arms corresponds to between 60% and 99% of a total number of the polymer arms in the first composition and wherein the second portion of the polymer arms corresponds to between 40% and 1% of the total number of the polymer arms in the first composition. However, Kennedy teaches different concentrations of crosslinkers and functional polymer structures that would allow one to determine the reactive portion vs. the portion that is covalently attached to imaging or therapeutic group (Table 2; Example 2).
However, Applicant did not identify which specific portion belongs to the first portion of the polymer arms, and which specifically belongs to the second portion of the polymer arms. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to covalently attach contrast agents such as iodinated compounds to the crosslinked polymer of Kennedy with reasonable expectations of success because Kennedy has taught that doing so would improve their visibility during surgical procedures.
Regarding Claim 13, Kennedy above would serve as starting point to figure out optimal portions to represent the first and second portions of the polymer, and derivatize or covalently attach the diagnostic or therapeutic groups on the second portion and have the first portion on the reactive end.  Since there is an exemplary teaching in the prior art, it would have been obvious to find the best percentage proportions of the first and second portions. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fu as applies to Claims 12 and 14-17 above, and in view of Sargeant et al. (CA2716091A1), hereinafter Sargeant.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Fu have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Fu does not expressly teach an 8-arm PEG. Fu recognizes that the number of conjugated PEG and conjugation site could be exactly controlled (p. 1048, L. Col., 4th paragraph).
Additionally, while the exact number of arms of PEG is not disclosed by Fu, it is generally noted that differences in numbers of PEG arms do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such number is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of number of PEG arms of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum number. NOTE: MPEP 2144.05.
	Alternatively, Sargeant, which is in the same filed of endeavor and similarly teaches hydrogel compositions comprising polymers with amino acid residues, teaches embodiments with trilysine as multifunctional nucleophilic polymer, and a multi-arm PEG functionalized with multiple NHS groups as multifunctional electrophilic polymer; and wherein the multi-arm PEG functionalized with multiple NHS groups can, for example, have four, six or eight arms [0033]. 
Fu does not expressly teach wherein the first portion of the polymer arms corresponds to between 60% and 99% of a total number of the polymer arms in the first composition and wherein the second portion of the polymer arms corresponds to between 40% and 1 % of the total number of the polymer arms in the first composition. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Regarding Claim 13, as above, Fu would serve as starting point to figure out optimal portions to represent the first and second portions of the polymer, and derivatize or covalently attach the diagnostic or therapeutic groups on the second portion and have the first portion on the reactive end.  Since there is an exemplary teaching in the prior art, it would have been obvious to find the best percentage proportions of the first and second portions. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
Regarding the elected 8-armed PEG, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sargeant with Kennedy and arrive at the instantly elected 8-arm PEG because Sargeant has taught that multi-arm PEG  with 4, 6, or 8 arms are useful for the same purpose of Fu when functionalized with multiple NHS groups as multifunctional electrophilic polymer, and Fu acknowledges this as a controllable feature. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Sargeant as applies to Claims 12 and 14-17 above, and in view of Pathak et al. (US 6,566,406 B1), hereinafter Pathak.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Fu have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Fu does not expressly teach a device with two separate reservoirs. 
Pathak cures the deficiencies of Fu.  Pathak also teaches biocompatible crosslinked polymers, their preparation and use, wherein the polymers are formed from water soluble precursors having electrophilic and nucleophilic groups capable of reacting and crosslinking in situ (Abstract). As an example, Pathak teaches reaction of N-hydroxysulfosuccinimide terminated component with amine terminated PEG (Fig. 10). Pathak also comprehends the use of trilysine (Fig. 12). As such, Pathak is compatible with Fu.
Pathak expressly teaches a spray procedure wherein aqueous solutions of polymerizable monomers; solution 1 comprising 4 arm succunimidyl glutarate (SG) is drawn up in a sterile syringe, and solution 2 with dilysine in a separate syringe; The two syringes were individually loaded in the two separate receptacles through a luer-lok type of linkage. On compressing the syringe plungers, a steady spray of the two liquid components was observed, and a hydrogel coating formed on the tissue surface (Example 18). Thus, Pathak renders Claims 18-19 obvious.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Fu teaches the claimed composition.  Pathak, who is in the same field of endeavor, teaches the delivery device. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the delivery device of Pathak in delivering the composition of Fu. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The delivery device does not interact with the composition in a manner that modifies the function of the polymer, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12-22 and 24-32 of co-pending Application No. 16/999,787. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite a system comprising (a) a first composition comprising a multi-arm polymer comprising a polyol residue core and a plurality of three or more polyoxazoline segments having a first end that is covalently attached to the polyol residue core and a second end comprising a moiety that comprises a reactive group and (b) a second composition comprising a multifunctional compound that comprises functional groups that are reactive with the reactive groups of the multi-arm polymer. The system of ‘787 overlaps in scope with the system instantly claimed.
Regarding Claim 13, as above, ‘787 would serve as starting point to figure out optimal portions to represent the first and second portions of the polymer, and derivatize or covalently attach the diagnostic or therapeutic groups on the second portion and have the first portion on the reactive end.  The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5-7 and 21-27 of co-pending Application No. 16/999,822. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite a system comprising (a) a first composition comprising a multi-arm polymer comprising a core and a plurality of polymer segments having a first end that is covalently attached to the core and a second end comprising a moiety that comprises a reactive group, wherein the polymer segments comprise one or more hydrophilic aprotic NMP-polymerizable monomers, and wherein the multi-arm polymer comprises nitroxide radicals and (b) a second composition comprising a multifunctional compound that comprises functional groups that are reactive with the reactive groups of the multi-arm polymer. The system of ‘822 overlaps in scope with the system instantly claimed.
Regarding Claim 13, as above, ‘822 would serve as starting point to figure out optimal portions to represent the first and second portions of the polymer, and derivatize or covalently attach the diagnostic or therapeutic groups on the second portion and have the first portion on the reactive end.  The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12-19 of co-pending Application No. 16/999,841. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite a system comprising (a) a first composition comprising a multi-arm polymer comprising a plurality of polymeric arms, wherein a first portion of the polymeric arms comprise a reactive end group and wherein a second portion of the polymeric arms comprise a radiopaque aromatic moiety comprising a monocyclic or multicyclic aromatic structure having a plurality of radiopaque functional groups and a plurality of hydrophilic functional groups and (b) a second composition comprising a multifunctional compound that comprises reactive functional groups that are reactive with the reactive end group.. The system of ‘841 overlaps in scope with the system instantly claimed.
Regarding Claim 13, as above, ‘841 would serve as starting point to figure out optimal portions to represent the first and second portions of the polymer, and derivatize or covalently attach the diagnostic or therapeutic groups on the second portion and have the first portion on the reactive end.  The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 12-19 are y rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of US 11,326,022 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a  system comprising (a) a first composition comprising a multi-arm polymer comprising a core, a plurality of polymer segments having a first end that is covalently attached to the core and a second end comprising a moiety that comprises a reactive group, (b) a second composition comprising a multifunctional compound that comprises functional groups that are reactive with the reactive group of the multi-arm polymer, and (c) a delivery device that comprises a first reservoir containing the first composition and a second reservoir containing the second composition. The system of ‘022 overlaps in scope with the system instantly claimed.
Regarding Claim 13, as above, ‘022 would serve as starting point to figure out optimal portions to represent the first and second portions of the polymer, and derivatize or covalently attach the diagnostic or therapeutic groups on the second portion and have the first portion on the reactive end.  The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what research chemists do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.

Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616